Title: To George Washington from Edward Lynch, 20 September 1796
From: Lynch, Edward
To: Washington, George


        
          Sir
          Baltimore Septr 20th 1796
        
        Having seen a Publication in the Baltimore newspaper of your intended resignation of being President of the United states I observed it with great regret and so did many others that you shold resign being the chief Majistrate of our Country. My Father who fought with others under you feel very unhappy on the occasion in the late happy Revolution in support of the Liberty of

our country. The reason I thus write to you is that I am a student in the College called after your name Washington College. Although as young as I am I feel in my breast your intended Resignation. A vocation having taken place I came to see my father. One Great happiness we have and never will forget is that you sir in all sitiations was all perfection. May God as I hope he will when you die Recieve you in his blessed Mansion but yet I pray that he may Prolong your life to give advice to those that fill your place. with tears and yet pleasure I have the honour of subscribeing myself Although a boy your Humble servant
        
          Edward Lynchson of Major John Lynch
        
      